UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
CaseNo. SACV 21-282 JVS(JDEx) Date May 13, 2021

 

Title Xiaohua Huang v. Big Data Supply Inc.

 

 

Present: The James V. Selna, U.S. District Court Judge
Honorable
Lisa Bredahl None
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: [IN CHAMBERS] ORDER TO SHOW CAUSE

The May 17, 2021 Scheduling Conference is continued to June 7, 2021 at
10:00 a.m. Defendant Big Data Supply, Inc’s Motion to Transfer to the Northern
District of California [53] will also be heard on June 7, 2021 at 10:00 a.m.

The parties have filed separate Rule 26(f) reports (Docket Nos.43, 48),
rather than the required joint report. (Local Rule 26-1.) The parties are ordered to show
cause in writing no later than May 24, 2021 why the complaint and/or answer should not
be stricken and/or counsel should not be sanctioned for failure to file a joint report. The
filing of a joint report no later than May 24, 2021 shall be deemed an adequate response.

 

Initials of Preparer Imb

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
